Title: To Thomas Jefferson from Timothy Bloodworth, 29 January 1804
From: Bloodworth, Timothy
To: Jefferson, Thomas


               
                  Dear Sir 
                  Wilmington January 29th 1804
               
               I am Solicited by the Freinds of Mr George Gibbs of New York, formerly of this Town, to mention to the President the Charecter of that Gentleman, who I am inform’d has Made Application for the appointment of Navy Agent.
               In compliance with their request, I beg leav to observe, that Mr Gibbs has during the Course of his Life supported the Charecter of an Honest Man, Much Esteem’d in this place, for his Steady habits, & rectitude of Conduct. he was Brought up from his early youth to the Merchantile Business, & was considered a proficient in his calling. but has been unfortunate by seling his Stock in Trade, to a Mr Barkley, who became Bankrupt, & drew Mr Gibbs into the Vortex. on this occation he Conducted with much propriety, & obtain’d a Certificate of Bankruptcy. having no More to Add on this subject, shall conclude by expressing an Ardent wish for youre Health, & Happiness. With Sintiments of Gratitude, & perfect Esteem, I remain Dear Sir. 
               Youre Obedient Humble Servant.
               
                  Timothy Bloodworth 
               
            